         Case 2:89-sp-00306-RSM-DWC Document 423 Filed 05/21/20 Page 1 of 9




 1                                                           HONORABLE DAVID W. CHRISTEL

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 9                                       AT SEATTLE
10    UNITED STATES OF AMERICA, et al.,             )
                                                    )
11                                  Plaintiffs,     )    Case No. C70-9213-RSM-DWC
                                                    )
12           v.                                     )    Subproceeding No. 89-3-06 (Shellfish)
                                                    )
13    STATE OF WASHINGTON, et al.,                  )     JOINT MOTION FOR ORDER
                                                    )     APPROVING SETTLEMENT
14                                  Defendants.     )     AGREEMENT
                                                    )
15                                                  )
16           The Parties identified below seek this Court’s entry of an Order that approves the
17    Parties’ Settlement Agreement. The Parties to this Settlement Agreement are as follows:
18           Plaintiff Treaty Tribes: Tulalip, Stillaguamish, Sauk Suiattle, Puyallup, Squaxin Island,
19    Upper Skagit, Nooksack, Nisqually, Lummi, Skokomish, Port Gamble S’Klallam, Lower
20    Elwha S’Klallam, Jamestown S’Klallam, Suquamish, and Swinomish Tribes; Defendant State
21    of Washington; Defendant Puget Sound Shellfish Growers Legal Defense Fund; and
22    Defendant Russ’ Shellfish Company.
23           The undersigned representatives of the Parties affirm and agree that the Settlement
24    Agreement is fair and reasonable and, by the signatures of their representatives below, the
25    Parties consent to and are bound by its terms. Each undersigned representative of the Parties to
26
     JOINT MOTION FOR ORDER APPROVING SETTLEMENT Squaxin Island Legal Department
     AGREEMENT - 1                               3711 SE Old Olympic Hwy
                                                                      Shelton, WA 98584
     Case No. C70-9213-RSM-DWC, Subproceeding 89-3-06 (Shellfish)
                                                                      (360) 432-1771
         Case 2:89-sp-00306-RSM-DWC Document 423 Filed 05/21/20 Page 2 of 9




 1    the Settlement Agreement certifies that he or she is fully authorized by that Party to execute

 2    the terms and conditions of this Joint Motion for Order Approving Settlement Agreement, and

 3    to legally bind such party to this Order and the Settlement Agreement. By their

 4    representatives’ signatures below, the Parties consent to the entry of this Order Approving the

 5    Settlement Agreement.

 6           The Makah, Muckleshoot and United States of America have each expressed no

 7    objection to the Settlement Agreement or to the entry of an Order Approving the Settlement

 8    Agreement. K. Lyon Declaration at ¶ 3 (May 14, 2020).
 9           Respectfully submitted this 21st day of May, 2020.

10

11    PUGET SOUND SHELLFISH GROWERS
      LEGAL DEFENSE FUND
12

13
          /s/ Samuel W. Plauché
14    Samuel W. Plauché, WSBA #25476
      Plauché & Carr LLP
15    811 First Avenue, Suite 630
      Seattle, WA 98104
16    206.588.4188
      billy@plauchecarr.com
17

18    Date: May 21, 2020

19
         /s/ Robert M. Smith
20    Robert M. Smith, WSBA # 47674
      Partner
21    K&L Gates LLP
      925 Fourth Avenue, Suite 2900
22    Seattle, Washington 98104
      Phone: (206) 370-5743
23    Robert.Smith@klgates.com

24
      Date: May 21, 2020
25
26
     JOINT MOTION FOR ORDER APPROVING SETTLEMENT Squaxin Island Legal Department
     AGREEMENT - 2                               3711 SE Old Olympic Hwy
                                                                       Shelton, WA 98584
     Case No. C70-9213-RSM-DWC, Subproceeding 89-3-06 (Shellfish)
                                                                       (360) 432-1771
         Case 2:89-sp-00306-RSM-DWC Document 423 Filed 05/21/20 Page 3 of 9




 1    RUSS’ SHELLFISH COMPANY

 2
         /s/ Russell Norris
 3
      Russell Norris
 4    3110 SE Old Olympic Hwy
      Shelton, WA 98584
 5    360.427.5676
      rshelellfish@aol.com
 6

 7    Date: May 21, 2020

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
26
     JOINT MOTION FOR ORDER APPROVING SETTLEMENT Squaxin Island Legal Department
     AGREEMENT - 3                               3711 SE Old Olympic Hwy
                                                                    Shelton, WA 98584
     Case No. C70-9213-RSM-DWC, Subproceeding 89-3-06 (Shellfish)
                                                                    (360) 432-1771
         Case 2:89-sp-00306-RSM-DWC Document 423 Filed 05/21/20 Page 4 of 9




 1    STATE OF WASHINGTON

 2
      /s/ Joseph V. Panesko
 3    Joseph V. Panesko, WSBA # 25286
      Michael Grossman, WSBA # 15293
 4    Attorney General’s Office
      P.O. Box 40100
 5    Olympia, WA 40100
      360.586.3276
 6
      Date: May 21, 2020
 7

 8
      JAMESTOWN S’KLALLAM TRIBE
 9

10     /s/ Lauren Rasmussen
      Lauren Rasmussen, WSBA # 33256
11
      Law Offices of
12    Lauren Rasmussen, PLLC
      1904 Third Avenue, Suite 1030
13    Seattle, WA 98101
      206.623.0900
14    lauren@rasmussen-law.com

15
      Date: May 21, 2020
16

17    LOWER ELWHA SKALLAM TRIBE

18
       /s/ Stephen H. Suagee
19    Stephen H. Suagee, WSBA # 26776
      2851 Lower Elwha Road
20    Port Angeles, WA 98363
      360.461.2989
21    Steve.saugee@elwha.org
22
      Date: May 21, 2020
23

24

25
26
     JOINT MOTION FOR ORDER APPROVING SETTLEMENT Squaxin Island Legal Department
     AGREEMENT - 4                               3711 SE Old Olympic Hwy
                                                                    Shelton, WA 98584
     Case No. C70-9213-RSM-DWC, Subproceeding 89-3-06 (Shellfish)
                                                                    (360) 432-1771
         Case 2:89-sp-00306-RSM-DWC Document 423 Filed 05/21/20 Page 5 of 9




 1    LUMMI NATION

 2
       /s/ Cynthia Cartwright
 3
      Cynthia Cartwright, WSBA # 55756
 4    2665 Kwina Road, Bldg C & D
      Bellingham, WA 98226
 5    360.312.2160
      cynthiac@lummi-nsn.gov
 6

 7    Date: May 21, 2020

 8
      NISQUALLY INDIAN TRIBE
 9

10
       /s/ Jay. J. Manning
11    Jay J. Manning, WSBA No. 13579
      Meghan E. Gavin,
12    WSBA No. 50124
      Cascadia Law Group PLLC
13    1201 Third Avenue, Suite 320
      Seattle, WA 98101
14    Telephone: (360) 786-5057
      Facsimile: (360) 786-1835
15    jmanning@cascadialaw.com;
      mgavin@cascadialaw.com
16    Date: May 21, 2020

17
      NOOKSACK INDIAN TRIBE
18

19
       /s/ Charles N. Hurt, Jr.
20    Charles N. Hurt, Jr., WSBA # 46217
      Senior Tribal Attorney
21    Office of Tribal Attorney
      Nooksack Indian Tribe
22    5047 Mt. Baker Hwy., P.O. Box 63
      Deming, WA 98244
23    360.592.4158 x 3356
      churt@nooksack-nsn.gov
24

25    Date: May 21, 2020

26
     JOINT MOTION FOR ORDER APPROVING SETTLEMENT Squaxin Island Legal Department
     AGREEMENT - 5                               3711 SE Old Olympic Hwy
                                                                    Shelton, WA 98584
     Case No. C70-9213-RSM-DWC, Subproceeding 89-3-06 (Shellfish)
                                                                    (360) 432-1771
         Case 2:89-sp-00306-RSM-DWC Document 423 Filed 05/21/20 Page 6 of 9




 1    PORT GAMBLE S’KLALLAM TRIBE

 2
       /s/ Lauren Rasmussen
 3
      Lauren Rasmussen, WSBA # 33256
 4    Law Offices of
      Lauren Rasmussen, PLLC
 5    1904 Third Avenue, Suite 1030
      Seattle, WA 98101
 6    206.623.0900
      lauren@rasmussen-law.com
 7
      Date: May 21, 2020
 8
 9    PUYALLUP TRIBE OF INDIANS
10

11     /s/ Sam Stiltner
      Sam Stiltner, WSBA # 07765
12    Alec Wrolson WSBA #54076
      Puyallup Tribe of Indians
13    3009 East Portland Avenue
      Tacoma, WA 98404
14    360.573.7876
      sams@puyallyptribe.com
15    alec.wrolson@puyalluptribe.com

16    Date: May 21, 2020

17
      SAUK SUIATTLE
18

19     /s/ Jack W. Fiander
      Jack W. Fiander, WSBA # 13116
20    5808A Summitview Avenue #97
      Yakima, WA 98908
21    509.961.0096 or 509. 969.4436
      towtnuklaw@msn.com
22

23    Date: May 21, 2020
24

25
26
     JOINT MOTION FOR ORDER APPROVING SETTLEMENT Squaxin Island Legal Department
     AGREEMENT - 6                               3711 SE Old Olympic Hwy
                                                                    Shelton, WA 98584
     Case No. C70-9213-RSM-DWC, Subproceeding 89-3-06 (Shellfish)
                                                                    (360) 432-1771
         Case 2:89-sp-00306-RSM-DWC Document 423 Filed 05/21/20 Page 7 of 9




 1    SKOKOMISH INDIAN TRIBE

 2
      /s/ Earle D. Lees
 3    Earle D. Lees, WSBA # 30017
      N. 80 Tribal Center Road
 4    Skokomish Nation, WA 98584
      360.877.2100
 5    eless@skokomish.org
 6    Date: May 21, 2020
 7

 8    STILLAGUAMISH TRIBE OF INDIANS

 9
       /s/ Scott O. Mannakee
10    Scott O. Mannakee, WSBA # 19454
      Tribal Attorney
11    3322 236th Street NE
      Arlington, WA 98223
12    360.572.3028
      smannakee@stillaguamish.com
13
      Date: May 21, 2020
14

15
      SQUAXIN ISLAND TRIBE
16

17     /s/ Kevin Lyon
      Kevin Lyon, WSBA # 15076
18    Sharon Haensly, WSBA #18158
      3711 SE Old Olympic Highway
19    Shelton, WA 98584
      360.432.1771
20    klyon@squaxin.us
      shaensly@squaxin.us
21
      Date: May 21, 2020
22

23

24

25
26
     JOINT MOTION FOR ORDER APPROVING SETTLEMENT Squaxin Island Legal Department
     AGREEMENT - 7                               3711 SE Old Olympic Hwy
                                                                    Shelton, WA 98584
     Case No. C70-9213-RSM-DWC, Subproceeding 89-3-06 (Shellfish)
                                                                    (360) 432-1771
         Case 2:89-sp-00306-RSM-DWC Document 423 Filed 05/21/20 Page 8 of 9




 1    SUQUAMISH TRIBE

 2
       /s/ Rit Bellis
 3    Rit Bellis, WSBA # 29226
      PO Box 498
 4    Suquamish, WA 98392
      360.394.8490
 5    rbellsi@suquamish.nsn.us
 6    Date: May 21, 2020
 7

 8    SWINOMISH INDIAN TRIBAL COMMUNITY

 9
       /s/ Emily Hutchinson Haley
10    Emily Hutchinson Haley, WSBA # 38284
      11404 Moorage Way
11    LaConner, WA 98257
      360.466.1134
12    ehutchinson@swinomish.nsn.us
13
      Date: May 21, 2020
14

15    TULALIP TRIBES
16

17     /s/ Mason D. Morisset
      Mason D. Morisset, WSBA # 00273
18    Morisset, Schlosser, Jozwiak
      & Somerville
19    Suite 218 Colman Building
      811 First Avenue
20    Seattle, Washington 98104
      206.386.5200
21    mmorisset@msaj.com

22    Date: May 21, 2020
      UPPER SKAGIT TRIBE
23

24     /s/ David S. Hawkins
25
26
     JOINT MOTION FOR ORDER APPROVING SETTLEMENT Squaxin Island Legal Department
     AGREEMENT - 8                               3711 SE Old Olympic Hwy
                                                                    Shelton, WA 98584
     Case No. C70-9213-RSM-DWC, Subproceeding 89-3-06 (Shellfish)
                                                                    (360) 432-1771
         Case 2:89-sp-00306-RSM-DWC Document 423 Filed 05/21/20 Page 9 of 9




 1    David S. Hawkins, WSBA # 35370
      General Counsel
 2    Upper Skagit Indian Tribe
      25944 Community Plaza Way
 3    Sedro-Wooley, WA 98284
      360.854.7016
 4    dhawkins@UPPERSKAGIT.com
 5
      Date: May 21, 2020
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
26
     JOINT MOTION FOR ORDER APPROVING SETTLEMENT Squaxin Island Legal Department
     AGREEMENT - 9                               3711 SE Old Olympic Hwy
                                                                    Shelton, WA 98584
     Case No. C70-9213-RSM-DWC, Subproceeding 89-3-06 (Shellfish)
                                                                    (360) 432-1771
